UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CR-20952-HUCK/MCALILEY

UNITED STATES OF AMERICA,

Plaintiff,

v.

LEWIS BARNES,
Defendant.

/

 

ORDER ADGPTING REPORT AND RECOMMENDATION

THIS CAUSE comes before the Court upon Magistrate Judge McAliley’s Report and
Recommendation on Change of Plea [ECF No. 47], which was issued on February 7, 2019. In the
Report and Recommendation, Magistrate Judge McAliley recommends that the Defendant, Lewis
Barnes, be found to have freely and voluntarily entered a plea of guilty to Count l of the
lndictment, which charges Defendant with conspiracy to possess with intent to distribute 500
grams or more of a mixture and substance containing a detectable amount of cocaine, in violation
ofTitle 21, United States Code, Section 846. The Government has agreed to seek, after sentencing,
dismissal of the remaining count, Count 2, of the lndictment brought against Defendant. Magistrate
Judge McAliley recommends that the Defendant’s guilty plea be accepted, that the Defendant be
adjudicated guilty of the offense to which the plea of guilty has been entered, and that a sentencing
hearing be conducted for final disposition of this matter. The Defendant and the Government were
afforded the opportunity to file objections to the Report and Recommendation, but none were filed.

Accordingly, having reviewed the record de novo, it is hereby

ORDERED AND ADJUDGED that Magistrate Judge McAliley’s Report and
Recommendation on Change of Plea [ECF No. 47] is adopted and approved in its entirety. The
Defendant’s guilty plea is accepted, and he is adjudged guilty of Count l of the lndictment. A
sentencing hearing will be held before the Honorable Paul C. Huck, at the Wilkie D. Ferguson, Jr.
United States Courthouse, 400 North Miami Avenue, 13th Floor, Courtroom 13-2, Miami, Florida,

on Friday, April 19, at 10:00 A.M.

DONE AND ORDERED in Chambers in l\/Iiami, Florida, on February;)_?, 2019.

 

 

/ \t\

Paul C. Huck
United States District Judge

Copies provided to:
Counsel of Record

U.S. Pretrial Services

